FILED
                             NOT FOR PUBLICATION                               JUN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RODOLFO CARDENAS-RAYGOZA,                        Nos. 07-71293
                                                      07-72253
               Petitioner,
                                                 Agency No. A079-764-895
  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       In these consolidated petitions for review, Rodolfo Cardenas-Raygoza, a

native and citizen of Mexico, petitions pro se for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s removal order and denying his motion to remand, and its order denying his

motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of motions to remand or reconsider, Cano-Merida

v. INS, 311 F.3d 960, 964 (9th Cir. 2002), and de novo claims of due process

violations in immigration proceedings, Martinez-Rosas v. Gonzales, 424 F.3d 926,

930 (9th Cir. 2005). We dismiss in part and deny in part petition No. 07-71293,

and we deny the petition No. 07-72253.

      We lack jurisdiction to review the agency’s discretionary determination that

Cardenas-Raygoza failed to show exceptional and extremely unusual hardship to a

qualifying relative. See id.

      The BIA did not abuse its discretion by denying Cardenas-Raygoza’s motion

to remand because the BIA considered the evidence Cardenas-Raygoza submitted

and acted within its broad discretion in determining that the evidence was

insufficient to establish prima facie eligibility for cancellation of removal. See

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s denial of a motion to

reopen shall be reversed only if it is “arbitrary, irrational or contrary to law.”).

      Cardenas-Raygoza’s due process claim fails because he cannot demonstrate

prejudice. See Hassan v. INS, 927 F.2d 465, 469 (9th Cir. 1991) (the factual record




                                            2                                      07-71293
adequately supported the denial of petitioner’s relief application, and the IJ’s

conduct had no bearing on the outcome).

      The BIA did not abuse its discretion in denying Cardenas-Raygoza’s motion

to reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior decision. See Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th

Cir. 2001) (en banc).

      In No. 07-71293: PETITION FOR REVIEW DISMISSED in part;
      DENIED in part.

      In No. 07-72253: PETITION FOR REVIEW DENIED.




                                           3                                       07-71293